DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on November 2, 2021 has been considered by the examiner.
Status of Claims
 	Prosecution of this application has been reopened.  Thus, claims 1-12, 15, 17-18, 20 and 22-33 are still pending in this application, with claims 1, 7, 20, 22, 23, 24, 25, 26 and 28 being independent.  Claims 1-12, 15, 17-18, 20 and 22-33 are allowed.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	The prior art of record, individually or in combination, fails to teach or render obvious, the apparatus, methods and/or non-transitory computer-readable storage mediums recited in the amended independent claims. 	
 	More specifically, with regard to independent claim 1, the prior art of record, individually or in combination, fails to teach or render obvious, the previously indicated allowable subject matter of dependent claim 16 which has been incorporated in independent claim 1 by applicant’s amendment.  In other words, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 1: 
 	“wherein the one or more processors are configured to perform another process on the entirety of the user-selected target image to color a region that is not the designated area and that is not colored by the process based on the learned model, by inputting the entirety of the user-selected target image into another learned model for coloring an entirety of an image.”
 	Regarding independent claim 7, the prior art of record, individually or in combination, fails to teach or render obvious, the previously indicated allowable subject matter of dependent claim 16 which has been incorporated in independent claim 7 by applicant’s amendment. More specifically, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 7: 
 	“performing another process on the entirety of the user-selected target image to color a region that is not the designated area and that is not colored by the process based on the learned model, by inputting the entirety of the user-selected target image into another learned model for coloring an entirety of an image.”
	Regarding independent claim 20, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 20: 
 	“wherein the learned model includes a first neural network configured to output a colored content of the designated area from an input content of the designated area and an input feature amount, and a second neural network configured to output the feature amount of the determined reference information from an input of the determined reference information to input the feature amount into the first neural network.”
	Regarding independent claim 22, the prior art of record, individually or in combination, fails to teach or render obvious, the previously indicated allowable subject matter of dependent claim 16 which has been incorporated in independent claim 22 by applicant’s amendment. More specifically, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 22: 
 	“performing another process on the entirety of the user-selected target image to color a region that is not the designated area and that is not colored by the process based on the learned model, by inputting the entirety of the user-selected target image into another learned model for coloring an entirety of an image.”
	Regarding independent claim 23, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 23: 
 	“wherein the learned model includes a first neural network configured to output a colored content of the designated area from an input content of the designated area and an input feature amount, and a second neural network configured to output the feature amount of reference information used for coloring the designated area from an input of the reference information to input the feature amount into the first neural network..”
	Regarding independent claim 24, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 24: 
 	“wherein the learned model includes a first neural network configured to output a colored content of the designated area from an input content of the designated area and an input feature amount, and a second neural network configured to output the feature amount of reference information used for coloring the designated area from an input of the reference information to input the feature amount into the first neural network.”
	Regarding independent claim 25, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 25: 
 	“wherein the learned model includes a first neural network configured to output a colored content of the designated area from an input content of the designated area and an input feature amount, and a second neural network configured to output the feature amount of the determined reference information from an input of the determined reference information to input the feature amount into the first neural network.”
	Regarding independent claim 26, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 26: 
“wherein the one or more processors are configured to perform another process for coloring the entirety of the user-selected target image by at least inputting, into another learned model for coloring the entirety of the user-selected target image, data that the learned model outputs based on the inputting of the partial image into the learned model.”
	Regarding independent claim 28, the prior art of record, individually or in combination, fails to teach or render obvious, the following limitation(s) of independent claim 28: 
“performing another process for coloring the entirety of the user-selected target image by at least inputting, into another learned model for coloring the entirety of the user-selected target image, data that the learned model outputs based on the inputting of the partial image into the learned model.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675